DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 and May 11, 2022 were filed after the mailing date of the Application on November 14, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 14, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Amendment
Amendments filed March 21, 2022 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims and specification are entered. No new matter entered.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed March 21, 2022, with respect to claims 1-2 and 5-10 under 35 U.S.C. § 102(a)(1) as being anticipated by Chen Z. et al. (European Patent Application Publication EP3287816A1), hereinafter “Chen Z.” and claims 3-4 as being unpatentable over Chen Z. in view of Cahn et al. (U.S. Patent 6486828B1) hereinafter “Cahn”  have been fully considered and are persuasive only in view of the amendments.  Therefore, without conceding to any of Applicant’s arguments not related to the amended claim form the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moulder et al. (U.S. Patent Application Publication 2017/0227636A1), hereinafter “Moulder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Z. in view of Moulder.
Regarding claim 1, Chen Z. teaches a millimeter wave security check gate (Chen Z. paragraph [0001]: “The present disclosure generally relates to a technical field of security check, and more particularly to a millimeter wave imaging system for security check to an uncooperative human body”), comprising: 
a gate body (paragraph [0025]: “an inspection channel (as indicated by the arrow in Fig. 1(a))”); and 
a top millimeter wave imaging system (paragraph [0015]: “According to an embodiment, the millimeter wave imaging system may further include transmitting antenna units provided on the top of the inspection channel”), wherein the millimeter wave security check gate is characterized in that the top millimeter wave imaging system comprises: 
a millimeter wave transceiving antenna array disposed at a top of the gate body (paragraph [0069]: “A plurality of transmitting antennas 500T may be arranged on the top of the inspection channel in various forms”; paragraph [0070]: “Millimeter wave signals transmitted by the transmitting antenna 500T at the top may be received by receiving antenna units in the first millimeter transceiving antenna array 501 and/or receiving antenna units in the second millimeter transceiving antenna array 505, after being scattered. Of course, receiving antenna units may be provided at the top of the inspection channel”), wherein the millimeter wave transceiving antenna array comprises a plurality of receiving antenna units (paragraph [0025]: “Each millimeter wave transceiving antenna array may include a plurality of transmitting antenna units and a plurality of receiving antenna units configured to transmit and receive millimeter wave signals”); and 
a millimeter wave signal source connected with the millimeter wave transceiving antenna array (paragraph [0005]: “a millimeter wave transceiver configured to drive the transmitting antenna units and receiving antenna units”).
Chen Z. does not teach the millimeter wave transceiving antenna array comprises one transmitting antenna unit and the transmitting antenna unit is at a center of a rectangular imaging visual field of the imaging system.
Moulder teaches the millimeter wave transceiving antenna array comprises one transmitting antenna unit and the transmitting antenna unit is at a center of a rectangular imaging visual field of the imaging system (Moulder Fig. 9; paragraph [0053]: “for square or rectangular cross sections, regular packings are more advantageous, as illustrated in FIG. 9 as an example. In this case as well, emitter 1 is enclosed by receivers 3, the receivers according to the illustration in FIG. 9 being arranged in one row”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the millimeter wave security check gate taught by Chen Z. the millimeter wave transceiving antenna array comprising one transmitting antenna unit and the transmitting antenna unit is at a center of a rectangular imaging visual field of the imaging system as taught by Moulder since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the millimeter wave security check gate taught by Chen Z., it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the millimeter wave transceiving antenna array comprising one transmitting antenna unit and the transmitting antenna unit is at a center of a rectangular imaging visual field of the imaging system as taught by Moulder with the predictable result of “one or more transmitting antenna units provided on a top of the inspection channel” as needed in Chen Z. (claim 13).

Regarding claim 2, Chen Z. and Moulder teach claimed invention as shown above for the claim 1, Chen Z. further teaches the top millimeter wave imaging system further comprises: 
a beam splitter configured to split a millimeter wave signal emitted by the millimeter wave signal source into a first millimeter wave signal and a second millimeter wave signal, wherein the first millimeter wave signal irradiates a top of an object to be detected within the gate body through the at least one transmitting antenna unit (paragraph [0027]: “For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal (Examiner’s note: two millimeter wave signals in single transmitter imply a beam splitter) to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation”); and 
a demodulator configured to receive the second millimeter wave signal from the beam splitter as a reference signal and receive reflective millimeter wave signals that are reflected by the top of the object to be detected and received by the plurality of receiving antenna units as measurement signals, and then demodulate the measurement signals (paragraph [0027]: “For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal (Examiner’s note: two millimeter wave signals in single transmitter imply a beam splitter) to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation”).

Regarding claim 6, Chen Z. and Moulder teach claimed invention as shown above for the claim 1, Chen Z. further teaches the plurality of receiving antenna units are arranged along an edge of the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2c receiving elements arranged along the edge of the rectangular imaging visual field).

Regarding claim 7, Chen Z. and Moulder teach claimed invention as shown above for the claim 1, Chen Z. further teaches the plurality of receiving antenna units are arranged in a two-dimensional grid within the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2b receiving elements arranged in a two-dimensional grid within the rectangular imaging visual field).

Regarding claim 8, Chen Z. and Moulder teach claimed invention as shown above for the claim 1, Chen Z. further teaches the plurality of receiving antenna units are arranged randomly within the rectangular imaging visual field (paragraph [0065]: “the receiving antenna units in the same sub-array may receive the millimeter wave signals all together”; fig. 2d receiving elements arranged randomly within the rectangular imaging visual field).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Z. in view of Moulder and further in view of Cahn.
Regarding claim 3, Chen Z. and Moulder teach claimed invention as shown above for the claim 2, Chen Z. further teaches the demodulator simultaneously receives the millimeter wave signals that are reflected by the top of the object to be detected and received by the plurality of receiving antenna units as the measurement signals, and then demodulates the measurement signals (Chen Z. paragraph [0027-0029]: “For example, each millimeter wave transceiver 103, 107 may generate two millimeter wave signals, in which one millimeter wave signal may be used as a transmission signal to drive the transmitting antenna units to transmit millimeter wave signals; and the other millimeter wave signal may be used as a reference signal to be mixed with millimeter wave signals received by the receiving antenna units, and then millimeter wave holographic data may be obtained by I/Q demodulation.
In the embodiment, the millimeter wave transceivers 103, 107 may be respectively provided at the back sides of the corresponding millimeter wave transceiving antenna arrays 101, 105. It is to be understood that the millimeter wave transceivers 103, 107 may be provided at different positions and may even be separated from the corresponding millimeter wave transceiving antenna arrays 101, 105. Furthermore, the embodiment is not limited to individually provide a corresponding millimeter wave transceiver for each millimeter wave transceiving antenna array. Instead, a centralized millimeter wave transceiver may be provided.
The millimeter wave transceiving antenna arrays may transmit millimeter waves to irradiate a person under inspection when the person is passing through the inspection channel, and receive the millimeter waves back from the person under inspection (e.g. scattered by the person). Then the inspection data (e.g. the foregoing millimeter wave holographic data) of the person under inspection may be obtained based on the received millimeter waves. The obtained inspection data may be transmitted to a data processing device 111 via a wired (e.g. cable) or a wireless (e.g. WiFi) way. The data processing device 111 may process the received inspection data (e.g. by a back-propagation algorithm) to obtain body surface images in different perspectives of the person under inspection when the person is passing through the inspection channel, so as to realize automatic alarm about suspicious objects by utilizing an automatic recognition (ATR) algorithm”).
Neither Chen Z. nor Moulder teach the demodulator is a multi-channel demodulator.
Cahn teaches the demodulator is a multi-channel demodulator (Cahn column 6 lines 55-56: “signals 62 are passed to a multi-channel data demodulator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the millimeter wave security check gate of Chen Z.  and Moulder the multi-channel demodulator as taught by Cahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the millimeter wave security check gate of Chen Z. and Moulder, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-channel demodulator of Cahn in order to optimize the antenna array patterns with the predictable result of “a 360-degree scan of the person under inspection can be realized” as needed in Chen Z. (paragraph [0036]).

Regarding claim 4, Chen Z. and Moulder teach claimed invention as shown above for the claim 1, Chen Z. further teaches the millimeter wave signal source emits a millimeter wave signal through the at least one transmitting antenna unit, and the millimeter wave signal is to irradiate a top of an object to be detected within the gate body (Chen Z. paragraph [0028-0029]: “In the embodiment, the millimeter wave transceivers 103, 107 may be respectively provided at the back sides of the corresponding millimeter wave transceiving antenna arrays 101, 105. It is to be understood that the millimeter wave transceivers 103, 107 may be provided at different positions and may even be separated from the corresponding millimeter wave transceiving antenna arrays 101, 105. Furthermore, the embodiment is not limited to individually provide a corresponding millimeter wave transceiver for each millimeter wave transceiving antenna array. Instead, a centralized millimeter wave transceiver may be provided.
The millimeter wave transceiving antenna arrays may transmit millimeter waves to irradiate a person under inspection when the person is passing through the inspection channel, and receive the millimeter waves back from the person under inspection (e.g. scattered by the person). Then the inspection data (e.g. the foregoing millimeter wave holographic data) of the person under inspection may be obtained based on the received millimeter waves. The obtained inspection data may be transmitted to a data processing device 111 via a wired (e.g. cable) or a wireless (e.g. WiFi) way. The data processing device 111 may process the received inspection data (e.g. by a back-propagation algorithm) to obtain body surface images in different perspectives of the person under inspection when the person is passing through the inspection channel, so as to realize automatic alarm about suspicious objects by utilizing an automatic recognition (ATR) algorithm”)); and the top millimeter wave imaging system simultaneously receive millimeter wave signals that are reflected by the top of the object (paragraph [0015]: “According to an embodiment, the millimeter wave imaging system may further include transmitting antenna units provided on the top of the inspection channel”; paragraph [0069]: “A plurality of transmitting antennas 500T may be arranged on the top of the inspection channel in various forms”; paragraph [0070]: “Millimeter wave signals transmitted by the transmitting antenna 500T at the top may be received by receiving antenna units in the first millimeter transceiving antenna array 501 and/or receiving antenna units in the second millimeter transceiving antenna array 505, after being scattered. Of course, receiving antenna units may be provided at the top of the inspection channel”).
Neither Chen Z. nor Moulder teach the millimeter wave imaging system further comprises a multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units, and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals.
Cahn teaches the millimeter wave imaging system further comprises a multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units (Cahn column 6 lines 45-47: “The signals are then digitized in analog-to-digital converters (ADC) 48”), and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals (Cahn column 7 lines 65-67-column 7 lines 1-2: “the received signal has been sampled and quantized by the analog-to-digital converter (ADC) 48. The quantized samples, of the complex form I+jQ, are multiplied by the complex weights 50, 52, 54, 56 and summed to give the output 62 of the array 40”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the millimeter wave security check gate of Chen Z. and Moulder the multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units, and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals as taught by Cahn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the millimeter wave security check gate of Chen Z. and Moulder, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-channel analog-to-digital converter to simultaneously receive millimeter wave signals that are reflected by the object to be detected and received by the plurality of receiving antenna units, and to perform an analog-to-digital conversion to obtain strength information of the millimeter wave signals of Cahn in order to optimize the signal processing with the predictable result of conducting “the real-time millimeter wave imaging for the person entering the inspection channel” as needed in Chen Z. (paragraph [0039]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi et al. (U.S. Patent Application Publication 2019/0391531A1) teaches a human body security check system and method based on millimeter wave holographic three-dimensional imaging;
Qi et al. (U.S. Patent Application Publication 2019/0004171A1) teaches a millimeter wave holographic three-dimensional imaging detection system and method;
Lovberg et al. (U.S. Patent Application Publication 2006/0017605A1) teaches a millimeter wave portal imaging system;
Coward et al. (U.S. Patent Application Publication 2005/0168376A1) teaches a millimeter wave illumination source;
Zhao et al. (U.S. Patent Application Publication 2019/0187327A1) teaches a millimeter wave imaging-based omni-directional security detection system;
Brown et al. (U.S. Patent Application Publication 2013/0100774A1) teaches a system for determining the distance from and the direction to an object;
Chen H. et al. (WIPO PCT Application Publication WO2018032669A1), teaches an omnidirectional security detection system based on millimeter wave imagery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648